Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 was filed after the mailing date of the 10/02/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-7, 9, 11-15, 17-20, 22-24 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a coil antenna portion configured as a magnetic near-field antenna; and a first conductive antenna surface configured as an electric near-field antenna; wherein the first conductive antenna surface geometrically conforms to a shape of the user's inner ear; a second conductive antenna surface configured as part of the electric near-field antenna; wherein the second conductive antenna surface geometrically conforms to a shape of the user's outer ear; and wherein the device is embedded in an earbud and the first conductive antenna surface forms an outside surface of the earbud.
Regarding independent claim 20, patentability exists, at least in part, with the claimed features of a coil antenna portion configured as a magnetic field antenna; and a conductive antenna surface configured as an electric field antenna; wherein the conductive antenna surface is configured to geometrically conform to the user's ear; wherein the conductive antenna surface is configured to be in direct galvanic contact with the user's ear; [[and]] wherein the device is embedded in an earbud and the conductive antenna surface forms an outside surface of the earbud; and wherein the device is embedded in an earbud and the conductive antenna surface forms an outside surface of the earbud. 
Regarding independent claim 22, patentability exists, at least in part, with the claimed features of a coil antenna portion configured as a magnetic field antenna; and a first conductive antenna surface configured as an electric field antenna; wherein the first conductive antenna surface geometrically conforms to a shape of the user's inner ear; a second conductive antenna surface configured as part of the electric field antenna; wherein the second conductive antenna surface geometrically conforms to a shape of the user's outer ear; and wherein the first and second conductive antenna surfaces are substantially diagonal to an axis perpendicular to the non-planar surface.
Claims 2-7, 9, 11-15, 17-19, 23-24 depend from claim 1 and are included in the allowable subject matter.
Kerselaers et al. (US 2017/0062949), Ozden (EP 2458674), and Kim (US 2020/0028246) are all cited as teaching some elements of the claimed invention including a coil antenna, a plurality of conductive antenna surfaces, a near-field electromagnetic induction device, as well as, an earbud therein.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/AWAT M SALIH/Primary Examiner, Art Unit 2845